UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ARKADIUSZ PIOTROWICZ,

                          Plaintiff,

                   -v.-
                                                     19 Civ. 11522 (KPF)
TECHTRONIC INDUSTRIES NORTH
AMERICA, INC., ONE WORLD                                   ORDER
TECHNOLOGIES, INC., RYOBI
TECHNOLOGIES, INC., and HOME
DEPOT U.S.A, INC.,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      On February 1, 2020, the Court scheduled an initial pretrial conference

in this matter for April 7, 2020, at 10:00 a.m. (Dkt. #42). That conference will

proceed as scheduled telephonically. The dial-in information is as follows: At

10:00 a.m. on April 7, 2020, the parties shall call (888) 363-4749 and enter

access code 5123533. If the conference line requests a “security code” the

parties shall press “*”. Please note, the conference will not be available prior to

10:00 a.m.

      SO ORDERED.

Dated: April 2, 2020
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge
